DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 09, 2022 has been entered.
Claim Objections
Claim 1 as now amended is objected to because of the following informalities:  claim 1 recites for a first pivot through the slot and a second pivot outside the slot, which is objected to due to inconsistent terminologies used in the specification and claims as now recited, creating undue ambiguity. First and second pivot are not described in the specification as originally filed. The disclosure as originally filed describes and illustrates two embodiments. The embodiment of Figs. 1-3 does not have two pivots. The embodiment of Fig. 4, discloses a roller 190, which may read over the second pivot outside the slot, e.g., per Fig. 5B. A first pivot is not described and as best surmised, the link 112, may be the element Applicant is attempting for to define a pivot through the slot. However, link 112 is mentioned 5 times in the specification, four times of which is with regards to the embodiment of Fig. 1. The last description, defines “the link 112, of the hybrid pawl mechanism 202 can be moved in an upward direction within a slot against the bias of the elastic member 175, to remove the hybrid pawl mechanism 202 from the slot teeth 162 and allow adjustment of the hybrid pawl mechanisms”, which does not define or describe a pivot. Applicant is required to point out and utilize the same terminologies to exclude misreading of the claim language. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims as amended now are reciting for “a pawl mechanism pivotally coupled to the second handle through the slot via a first pivot”, lines 4-5, claims 1 and 8. Originally claims 1 and 8 were directed to the embodiment of Fig. 1, which recited for a pawl 165 to be coupled to the second handle 110 through the slot. Roller 190, link 112 and fastener 180, were defined to pivotally couple the pawl 165 to the second handle 110. While the pawl of Fig. 1 pivots through the pivot 190, through the slot, it is unclear how pawl 202 (Figs. 4-5) pivotally couples to the second handle 110 via a first pivot. Figs. 4-5, disclose for a roller 190 to be pivotally coupled to the first handle 105 outside the slot. Does the pawl 202 pivot on pivot 190 or does it pivot on link 112? If the pawl pivots on roller 190, then the claims as recited are not enabled to pivot on a first pivot through the slot. If the pawl 202 pivots on link 112, then the coupling of roller/pivot 190 between the pawl 202 and first handle in addition to the pivot coupling of link 112, would create two connection points to the first handle 105, preventing pivoting of the pawl. It is unclear which pivot couples the first and second handles together. The description and drawing for link 112, do not provide support for this feature. Is the roller 190 coupled to both handles? What is the first pivot that couples the pawl to the second handle 110? 
The slot 160 is on the second handle 105 (both embodiments of Figs. 1 and 4), how does the pawl couple to the second handle through the slot? Two pivots, as recited are not disclosed or described in the disclosure as originally filed. Applicant is required to point out the support for the newly claimed invention without adding addition new matter, or cancel the newly added matter. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 8-11, as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Seiber (1,565,210) in view of Kuo (2004/0221694).

    PNG
    media_image1.png
    281
    222
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    188
    270
    media_image2.png
    Greyscale
Seiber meets all of the limitations of claims, 1 and 8, as best understood, i.e., pliers having a first handle 8 having an engagement member pocket 4 and a second handle 13 with a slot defined therein 11, 5slot teeth 17 disposed in the slot; and a pawl mechanism 20 pivotally coupled to the second first handle through the slot via a first pivot 21, the pawl mechanism including pawl teeth Fig. 1 meshingly engaging the slot teeth, a tab 22, outside the slot Fig. 4; and wherein the pawl teeth are selectively disengageable from the slot teeth by a force applied to the pawl mechanism via either one of the first and second handles in a direction perpendicular to a direction in which the slot extends i.e., engagement of pin 21 with the edge of pocket 4 causes the dog to pivot CCW (as shown in Fig. 1) and away from the slot teeth, and the pawl teeth selectively disengageable from the slot teeth by rotation of the second handle relative to the first handle to cause the tab to abut the engagement member capable of, i.e., by rotating/forcing one of the handle pushing the dog back against the spring 23 meeting the claims, except for a roller 
    PNG
    media_image5.png
    237
    193
    media_image5.png
    Greyscale
wherein the roller is pivotally coupled to the first handle, outside the slot via the first pivot 21.
Kuo teaches an adjustable ratchet pliers having a pawl/ratchet pawl provided with a stub/roller 35, Fig. 5, partially shown integral to the pawl thus pivotable relative to the handles. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the pawl of Seiber by providing a stub as taught by Kuo to facilitate manual movement of the pawl.
Regarding claims 2 and 9, PA (prior art, Seiber modified by Kuo) meets the limitations, i.e., elastic member 23 Seiber.
Regarding claims 3, 7 and 10, PA meets the limitations, i.e., elastic member 23 Seiber meeting the narrative/functional language, i.e., rotation of the roller or perpendicular force relative to the slot releases the dog.
 Regarding claims 4 and 11, PA meets the limitations, i.e., hole 3 Seiber.

Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 2, 1, 9 and 8 above, further  in view of Hastings et al. (4,438,669 “Hastings”).
 PA (prior art, Seiber modified by Kuo) meets all of the limitations of claims 5 and 12, as applied above, except for (clearly) disclosing a pin and meets all of the limitations of claims 6 and 13, as applied above, except for disclosing a washer.

    PNG
    media_image6.png
    250
    261
    media_image6.png
    Greyscale
 Hastings teaches an adjustable ratchet pliers having a pawl/ratchet dog 42 with a biased ratchet pin 62, Fig. 3 coupled with an elastic member 60 and a coupling means with a fastener pivot pin 16 and a washer 52, Fig. 6. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA by providing a biasing pin and a washer as taught by Hastings to enhance the engaging of the dog/pawl and for preventing undesirable loosening of the pivot pin.	
Response to Arguments
Applicant's arguments filed June 09, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument regarding first and second pivot is not persuasive, in view of ambiguity and enablement issues pointed out above. It is also noted that Applicant in the arguments presented, does not point out or identify first and second pivots instead, Applicant argues that prior art fails to show said pivots, without first describing what defines these pivots in the instant application as originally filed. 
Accordingly art applied to claims, as best understood, in view of original disclosure, are maintained lacking evidence to overcome the previously applied rejections.  
It is noted, however, that remarks regarding the application of prior art, that Seiber discloses using one method to disengage the paw and that Seiber fails to disclose a roller, are noted. The argument, even if valid, attacks the reference individually. Seiber is applied under obviousness rejection and it has been noted not to disclose a roller. Applicant further argues that Kuo fails to disclose a pawl mechanism including a roller that is pivotally coupled to the first handle outside the slot and that it does not include a tap to abut the engagement member. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Previously cited Hastings first pin 88, second pin 93 outside the slot, Fig. 7, and newly cited Kao first pivot 33 and a link 35 outside the slot, are noted to show related inventions, i.e., a self-adjusting pliers with a pivoting pawl.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
July 16, 2022							Primary Examiner, Art Unit 3723